            Case 1:19-cv-12172-DJC Document 3-1 Filed 10/21/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

DAMILARE SONOIKI,                  )                         CIVIL CASE NO. 1:19-cv-12172
                                   )
               Plaintiff,          )
                                   )
     v.                            )
                                   )
HARVARD UNIVERSITY, HARVARD        )
UNIVERSITY BOARD OF OVERSEERS, THE )
PRESIDENT AND FELLOWS OF HARVARD )
COLLEGE,                           )
                                   )
               Defendants.         )

                       AFFIDAVIT OF KRISTINA W. SUPLER, ESQ.

       I, Kristina W. Supler, hereby depose and state as follows:

       1.       I am a partner in the law firm of Kohrman Jackson & Krantz LLP, 1375 East Ninth

Street, 29th Floor, Cleveland, Ohio 44114, Tel: 216-696-8700, kws@kjk.com.

       2.       I am a member in good standing of the bars of Ohio and the U.S. District Courts

for the Southern and Northern Districts of Ohio as well as the Sixth Circuit of the U.S. Court of

Appeals.

       3.       There are no disciplinary proceedings pending against me in any jurisdiction.

       4.       I have not previously had a pro hac vice admission to this Court revoked for

misconduct.

       5.       I have read and agree to comply with the Local Rules of the United States District

Court for the District of Massachusetts.

       6.       My firm represents Plaintiff John Doe in the above-captioned action, and I

respectfully request admission to the Bar of this Court pro hac vice.

       Signed under the penalties of perjury this 21st day of October, 2019.

                                                     /s/ Kristina W. Supler
                                                     Kristina W. Supler, Esq.
